DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Summary
2.	This office action for US Patent application 14/294711 is responsive to communications filed on 02/22/2021, in response to the Non-Final Rejection of 12/10/2020. Claims 17-22 and 25-26 have been cancelled. Currently, claims 1-16 and 23-24 are pending and are presented for examination. 

Response to Arguments
3.	Applicant's Remarks see pages 8-11, filed on 02/22/2021, with respect to the amendment and argument have been fully considered, but they are not persuasive.
	Applicant urges that Zhang does not explicitly disclose “receive…. encode attributes associated with each frame of the plurality of frames” and “merge the first thread with a second thread to generate a merged thread, the second thread to configures the video hardware accelerator unit to process the frame based on the encode parameters to generate an output” (see page 8-11: Applicant’s remarks). The examiner respectively disagrees. The specification of current invention teaches… encode attributes associated with each frame of the plurality of frames (e.g. abstract), but it explicitly fails to teach what attributes are referred to. Thus, attributes can broadly the set of motion vectors (see paragraph 0014 and Fig. 1) and a hardware video encoder to generate a set of motion vectors associated with a plurality of macroblocks in the frame (paragraph 0016 and Fig. 1). Zhang further discloses the hardware video encoder may be configured to select whether the macroblock is associated with a single motion vector (i.e., each 16.times.16 block of pixels is associated with a different 16.times.16 block of pixels) or whether the macroblock is divided into a series of smaller blocks, each of the blocks being associated with a separate motion vector (see paragraph 0017 and Fig. 1). Fig. 2 and paragraph 0020 of Zhang further teach at step 208, for each slice of the frame, a number of child threads are generated to encode the portion of the frame associated with the slice and the frame is divided into N slices, each slice comprising a number of rows of the frame. For example, if N equals 2, then a first child thread is allocated to a first half (i.e., a top half) of the rows of a frame and a second child thread is allocated to a second half (i.e., a bottom half) of the rows of the frame. In other words, Zhang inherently discloses the attributes such as motion vector associated with blocks size and the macroblock with divided series of smaller blocks. Zhang further discloses combining the encoded slices to generate an encoded bitstream (see abstract, Fig. 1, paragraphs 0004, 0014) and the master thread combines the encoded slices generated by each of the child threads associated with the frame to generate an encoded VC-1 compatible bitstream (see Fig. 2, paragraphs 0020, 0025).
Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-9, 11-16 and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (US 2014/0153635A1) (hereinafter Zhang).
	Regarding claim 1, Zhang discloses a video hardware engine (e.g. see Figs. 3, 5-6) comprising: a video hardware accelerator unit (e.g. see abstract, Figs. 3, 5-7: hardware encoder and GPU & CPU); and
	a controller coupled to the video hardware accelerator unit and configured to operate in an encode mode (e.g. see Fig. 3, paragraphs 0021, 0023, 0034: central processing unit and GPU for controlling video encoder and threads; Fig. 5, paragraphs 0034-0037: CPU and PPU 500; also see paragraphs 0038, 0044, 0047)  to:
	receive a plurality of frames and encode attributes associated with each frame of the plurality of frames, each frame divided in a plurality of slices (e.g. see abstract, Fig. 1, paragraphs 0004, 0014: each frame of video is divided into a number of slices; Figs. 2-4A, paragraphs 0020,  0025, 0030: a plurality of slices; also see Figs. 4B-6, paragraphs 0031-0033);
	execute a first thread to process the encode attributes associated with a frame of the plurality of frames to generate encode parameters associated with the frame (e.g. see Fig. 2, paragraphs 0020, 0024, 0025: the master thread divides the frame of video into a plurality of slices and a plurality of child threads to encode different slices);
	merge the first thread with a second thread to generate a merged thread, the second thread to configures the video hardware accelerator unit to process the frame based on the encode parameters to generate an output (e.g. see abstract, Fig. 1, paragraphs 0004, 0014: combining the encoded slices to generate an encoded bitstream; Fig. 2, paragraphs 0020, 0025: the master thread combines the encoded slices generated by each of the child threads associated with the frame to generate an encoded VC-1 compatible bitstream; also see Figs. 4A-4B, paragraphs 0030, 0033); and 
	the first thread to processes the output of the video hardware accelerator unit to generate a compressed bit-stream and an encode status (e.g. see (e.g. see Fig. 2, paragraphs 0020, 0024, 0025: the master thread divides the frame of video into a plurality of slices and a plurality of child threads to encode different slices; also see Figs. 4A-4B, paragraphs 0030, 0033): and 
(e.g. see abstract, Figs. 1-2, paragraphs 0004, 0014, 0020, 0025: executing the combined thread to generate an encoded bitstream; also see Figs. 4A-4B, paragraphs 0030, 0033).
	Regarding claim 2, Zhang discloses the video hardware engine of claim 1, wherein the frame of the plurality of frames is a current frame, wherein the plurality of frames include a previous frame, the current frame and a next frame (e.g. abstract, see paragraphs 0014, 0020, 0021: current frame, next reference frame, one or more previous frames; also see Figs. 4A-4B, paragraphs 0026, 0030, 0032) and the controller is configured to perform a set of predefined tasks in parallel, the set of predefined tasks comprises: 
	scheduling each frame of the plurality of frames (e.g. see Fig. 6, paragraphs 0048-0050: scheduler units 610); 
	processing encode attributes associated with the next frame to generate encode parameters associated with the next frame (e.g. see paragraphs 0014, 0025, 0030: each slice is encoded substantially in parallel and generating a plurality of child threads to encode different slices (i.e., portions) of the frame in parallel; also see Figs. 5-6, paragraphs 0034, 0035, 0049);
	processing a plurality of slices associated with the current frame (e.g. see abstract, Fig. 1, paragraphs 0004, 0014: each frame of video is divided into a number of slices; Figs. 2-4A, paragraphs 0020,  0025, 0030: a plurality of slices; also see Figs. 4B-6, paragraphs 0031-0033); 
	processing an output of the video hardware accelerator unit to generate a compressed bit-stream corresponding to the previous frame and an encode status corresponding to the previous frame, wherein the output of the video hardware accelerator unit is generated in response to a processing of the previous frame by the video hardware accelerator unit (e.g. abstract, see paragraphs 0014, 0020, 0021: processing a current frame, next reference frame, and one or more previous frames; also see Figs. 4A-4B, paragraphs 0026, 0030, 0032);
	collating a compressed bit-stream and an encode status associated with a set of frames of the plurality of frames to generate a collated compressed bit-stream and a collated encode status (e.g. see abstract, Fig. 1, paragraphs 0004, 0014: each frame of video is divided into a number of slices; Figs. 2-4A, paragraphs 0020, 0025, 0030: set of frame and a plurality of slices; also see Figs. 4B-6, paragraphs 0031-0033); and
	communicating with a processing unit external to the video hardware engine and providing the collated compressed bit-stream and the collated encode status associated with the set of frames to the processing unit (e.g. see Fig. 3, paragraphs 0021, 0023, 0034: central processing unit and GPU for controlling video encoder and threads; Fig. 5, paragraphs 0034-0037: CPU and PPU 500; also see paragraphs 0038, 0044, 0047).
Regarding claim 3,   Zhang discloses the video hardware engine of claim 2, wherein the controller is further configured to execute a set of threads and a thread of the set of threads is associated with one or more predefined tasks of the set of predefined tasks (e.g. see paragraphs 0024, 0025: master thread and the set of child threads), and wherein the set of threads includes the first and second threads (e.g. see Fig. 2, paragraphs 0020, 0023, 0025: a plurality of threads; Figs. 4A-4B, paragraphs 0030, 0032-0034; also see Figs. 5-6, paragraphs 0040, 0041, 0047).
	Regarding claim 4,   Zhang discloses the video hardware engine of claim 3, wherein each thread of the set of threads has a predefined priority and each thread (e.g. see paragraphs 0024, 0025: master thread and the set of child threads; paragraphs 0019, 0038, 0044: the hardware video encoder buffers a plurality of frames preceding and determining priorities (i.e., first, second, third) are based on the buffer) is configured not to operate in wait mode, yield mode and suspend mode (e.g. see Fig. 4A, paragraphs 0030: escape mode).
	Regarding claim 5,	 Zhang discloses the video hardware engine of claim 3, wherein a third thread has a first priority and a fourth thread has a second priority, the first priority is higher than the second priority (e.g. see paragraphs 0024, 0025: master thread and the set of child threads; paragraphs 0019, 0038, 0044: the hardware video encoder buffers a plurality of frames preceding and determining priorities (i.e., first, second, third) are based on the buffer), the third thread configured to complete a predefined task before initiating a subsequent predefined task, and wherein (e.g. see Fig. 4A, paragraphs 0030: escape mode).
	Regarding claim 6, Zhang discloses the video hardware engine of claim 5, wherein the fourth thread switches from the second priority to the first priority (e.g. see paragraphs 0024, 0025: master thread and the set of child threads; paragraphs 0019, 0038, 0044: the hardware video encoder buffers a plurality of frames preceding and determining priorities (i.e., first, second, third) are based on the buffer).
	Regarding claim 7, Zhang discloses the video hardware engine of claim 2, wherein each predefined task of the set of predefined tasks has an input queue and an output queue (e.g. see Fig. 3-4A, 5, paragraphs 0026, 0035, 0036: input queue and output queue).
	Regarding claim 8, Zhang discloses the video hardware engine of claim 7, wherein: an input queue and an output queue is associated with a thread when one predefined task is associated with the thread (e.g. see Fig. 3-4A, 5, paragraphs 0026, 0035, 0036: input queue and output queue); and
	multiple input queues and multiple output queues are associated with the thread when more than one predefined task is associated with the thread (e.g. see Fig. 3-4A, 5, paragraphs 0026, 0035, 0036: input queue and output queue).
Regarding claim 9, Zhang discloses the video hardware engine of claim 3, wherein a thread activation semaphore is configured to activate a thread and an input queue activation semaphore is configured to activate an input queue (e.g. see Fig. 3-4A, 5, paragraphs 0026, 0035, 0036: input queue and output queue).
	Regarding claim 11,  Zhang discloses the video hardware engine of claim 3, wherein a third thread is associated with a first input queue and a first output queue, and a fourth thread is associated with a second input queue and a second output queue (e.g. see Fig. 3-4A, 5, paragraphs 0026, 0035, 0036: input queue and output queue).
	Regarding claim 12, Zhang discloses the video hardware engine of claim 11, wherein the first input queue associated with the third thread receives data, a first thread activation semaphore, a first input queue activation semaphore, and wherein the third thread is configured to process the data to generate processed data and configured to provide the processed data, a fourth thread activation semaphore, a second input queue activation semaphore to the first output queue (e.g. see Fig. 3-4A, 5, paragraphs 0026, 0035, 0036: input queue and output queue).
	Regarding claim 13, Zhang discloses the video hardware engine of claim 11, wherein the second input queue associated with the fourth thread receives processed data, the second thread activation semaphore and the second input queue activation semaphore (e.g. see Fig. 3-4A, 5, paragraphs 0026, 0035, 0036: input queue and output queue).
Regarding claim 14, Zhang discloses the video hardware engine of claim 3, wherein the first thread is a frame thread and the second thread is a hardware thread, and wherein the set of threads comprises a communication thread, a kernel thread, the frame thread, the hardware thread and a slice thread (e.g. see abstract, paragraph 0004: multi-threads; paragraphs 0020, 0023-0025: frame thread, hardware thread, slice thread; paragraphs 0040, 0043, 0044; kernel thread; paragraphs 0036, 0037, 0056: communication; also see Figs. 3, 5-7).
	Regarding claim 15, Zhang discloses the video hardware engine of claim 14, wherein:
	the communication thread is configured to communicate with the processing unit external to the video hardware engine (e.g. see paragraphs 0036, 0037, 0056: communication; also see Figs. 3, 5-7);
	the kernel thread is configured to schedule each frame of the plurality of frames (e.g. see Fig. 6, paragraphs 0048-0050: scheduler units 610); 	
	the frame thread is configured to process encode attributes associated with the current frame and generate encode parameters associated with the current frame (e.g. see paragraphs 0043, 0044: attributes; paragraphs 0030, 0031, 0034: frame thread; Figs. 2-3, 5-6);
(e.g. see paragraphs 0030, 0031, 0034: hardware thread; Figs. 2-3, 5-6); and
	the slice thread is configured to process the plurality of slices associated with the current frame (e.g. see paragraphs 0030, 0031, 0034: hardware thread; Figs. 2-3, 5-6).
	Regarding claim 16, Zhang discloses the video hardware engine of claim 14, wherein:
	the frame thread is configured to process the output of the video hardware accelerator unit to generate the compressed bit-stream and the encode status associated with the current frame (e.g. see paragraphs 0030, 0031, 0034: hardware thread; also see Figs. 2-3, 5-6);
	the kernel thread is configured to collate the compressed bit-stream and the encode status associated with a set of frames of the plurality of frames to generate a collated compressed bit-stream and a collated encode status (e.g. see paragraphs 0040, 0043, 0044; kernel thread; also see Figs. 2-3, 5-6); and
	the communication thread is configured to provide the collated bit-stream and the collated encode status associated with the set of frames to the processing unit (e.g. see paragraphs 0036, 0037, 0056: communication; also see Figs. 3, 5-7).
Regarding claim 23, this claim is a method claim of a device version as applied to claim 1 above, wherein the method performs the same limitations cited in claim 1, the rejections of which are incorporated herein.
	Regarding claim 24, it contains the limitations of claims 2 and 23, and is analyzed as previously discussed with respect to those claims.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable by Zhang et al. (US 2014/0153635A1) (hereinafter Zhang) in view of Xi et al. (US 2013/0223532A1) (hereinafter Xi).
	Regarding claim 10, Zhang does not explicitly disclose the video hardware engine of claim 3, wherein each thread of the set of threads is an interrupt such that the 
	However, Xi discloses wherein each thread of the set of threads is an interrupt such that the set of threads form a nested interrupt eliminating a requirement of an operating system in the controller (e.g. see paragraphs 0034, 0037: the encoding module 120 may generate an interrupt signal).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the system disclosed by Zhang to add the teachings of Xi as above, in order to provide an improved motion estimation acceleration circuit applied in a video encoding system supporting multiple video codec standards (see paragraph 0006: Xi).

Conclusion
8.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486